NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              _____________

                                   No. 14-2900
                                  _____________

                                  NEVA FORD,
                                                  Appellant
                                         v.

                     COMMISSIONER SOCIAL SECURITY
                             _____________


                 On Appeal from the United States District Court
                          for the District of New Jersey
                        District Court No. 2-12-cv-03857
                 District Judge: The Honorable Kevin McNulty

                Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                March 16, 2015

      Before: SMITH, JORDAN, and VAN ANTWERPEN, Circuit Judges

                               (Filed: May 12, 2015)
                             _____________________

                                    OPINION*
                             _____________________

SMITH, Circuit Judge.

      In January of 2008, Neva Ford applied for disability insurance and

supplemental security income benefits under Titles II and XVI of the Social

*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
Security Act, alleging disability beginning September 2005. After a hearing, the

Administrative Law Judge (ALJ) denied Ford’s application for benefits. The ALJ

concluded that Ford had severe impairments, but none of these impairments met or

equaled any of the listed impairments in Appendix 1. See 20 C.F.R. Pt. 404,

Subpt. P, App. 1. Although Ford’s impairments limited her ability to perform past

relevant work, the ALJ found that they did not preclude Ford from performing the

full range of sedentary work.      Applying the medical-vocational guidelines in

Appendix 2, the ALJ determined that Ford was not disabled as of December 31,

2009, her date last insured for purposes of disability insurance benefits, or as of the

date of the ALJ’s decision, February 25, 2010. See 20 C.F.R. Pt. 404, Subpt. P,

App. 2. Ford unsuccessfully sought review with the Appeals Council, resulting in

a final decision by the Commissioner of Social Security.

      Ford filed a timely complaint in the District Court seeking judicial review.

On March 31, 2014, the District Court affirmed the final decision of the

Commissioner of Social Security. This timely appeal followed.1 We exercise

plenary review over legal issues. Chandler v. Comm’r of Soc. Sec., 667 F.3d 356,

359 (3d Cir. 2011). Judicial review of the Commissioner’s factual findings is

limited to determining whether the findings are supported by substantial evidence,


1
 The District Court exercised jurisdiction under 28 U.S.C. § 1331 and 42 U.S.C. §
405(g). We have appellate jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. §
405(g).
                                          2
42 U.S.C. § 405(g), which is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,

401 (1971) (internal quotation marks and citation omitted). For the reasons set

forth below, we will affirm the judgment of the District Court.

      Ford contends that the District Court erred by concluding that there was

substantial evidence to support the ALJ’s decision denying Ford’s application for

benefits.   First, Ford takes issue with the ALJ’s determination that Ford’s

testimony about the intensity, persistence and limiting effects of her impairments

was not fully credible.     Ford asserts that the ALJ improperly discounted her

testimony, relying instead on his own assessment of the severity of her condition.

As support for her contention that the ALJ erred, Ford cites to the opinion of Dr.

Sunderam, Ford’s treating physician, that she is permanently disabled because of

“Type 2 Diabetes complicated by severe cardiomyopathy, severe Neuropathy,

[and] Hypertension.” In addition, she points out other medical evidence indicative

of her limited ability to work.

      Although a treating physician’s opinion is entitled to great weight, an ALJ

may discount a treating physician’s opinion that either lacks support or is

contradicted by other medical evidence. Plummer v. Apfel, 186 F.3d 422, 429 (3d

Cir. 1999). Here, as the ALJ explained, Dr. Sunderam’s opinion is unsupported by

his own treatment notes and is contradicted by other medical evidence of record.

                                         3
The conflicting medical evidence included testimony from Dr. Galst, a physician

certified in internal medicine and cardiology who reviewed Ford’s medical record.

Dr. Galst testified that there was no medical evidence to support the diagnosis of

cardiomyopathy and he highlighted the results of an echocardiogram a month

before the hearing that indicated Ford’s left ventricular function and ejection

fraction were normal. Indeed, Ford’s counsel conceded during the ALJ hearing

that there was no objective evidence of cardiomyopathy. With respect to Ford’s

diabetic neuropathy, Dr. Galst noted that there were no diagnostic studies to

confirm a neurologic deficit. Indeed, physical examinations by Dr. Sunderam

during hospitalizations in 2006, 2008, and 2009 documented the absence of any

focal neurological deficit. Accordingly, we conclude that it was not improper for

the ALJ to discount Dr. Sunderam’s opinion and to accord controlling weight to

Dr. Galst’s testimony.

      Ford’s assertion that the ALJ erred by discounting Ford’s testimony is not

persuasive. It is well established that an ALJ must give serious consideration to a

claimant’s subjective complaints and may not discount that testimony without

contrary medical evidence. Mason v. Shalala, 994 F.2d 1058, 1067-68 (3d Cir.

1993). The ALJ complied with this standard. Despite the lack of support for Dr.

Sunderam’s opinion that Ford was disabled, the ALJ accorded significant weight to

Ford’s testimony. The ALJ not only concluded that Ford was unable to perform

                                         4
her past relevant work as a human services technician at a psychiatric hospital, but

also that Ford was limited to sedentary work.

      Ford also contends that the ALJ erred in finding that Ford has the residual

functional capacity to perform sedentary work. This argument lacks merit. The

ALJ appropriately relied upon Dr. Galst’s opinion that Ford was able to perform

sedentary work.    Dr. Galst acknowledged that Ford was morbidly obese, but

explained that she did not have cardiomyopathy and that several diagnostic tests,

which had been done to assess her cardiac status, were normal. In addition, Dr.

Galst noted that Ford had no orthopedic problems, no motor impairment and no

serious sensory impairment.     Accordingly, there was substantial evidence to

support the ALJ’s finding that Ford was capable of performing sedentary work.

      We conclude that there is substantial evidence to support the ALJ’s findings.

For that reason, we will affirm the District Court’s judgment affirming the final

decision of the Commissioner to deny Ford’s application for benefits.




                                         5